Citation Nr: 1714378	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-14 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder prior to April 24, 2012.

2.  Entitlement to a disability rating in excess of 70 percent for PTSD and major depressive disorder from April 24, 2012.

3.  Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer with urinary incontinence prior to July 11, 2013.

4.  Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer with urinary incontinence from July 11, 2013.

5.  Entitlement to an initial disability rating in excess of 30 percent for bowel leakage and urgency associated with residuals of prostate cancer prior to April 24, 2012.

6.  Entitlement to a disability rating in excess of 60 percent for bowel leakage and urgency associated with residuals of prostate cancer from April 24, 2012 through December 31, 2013.

7.  Entitlement to a disability rating in excess of 30 percent for bowel leakage and urgency associated with residuals of prostate cancer from January 1, 2014, to include consideration of the propriety of a reduction of the assigned disability rating from 60 percent to 30 percent, effective January 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 through May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Among other issues, the RO granted service connection for PTSD with a 50 percent initial disability rating, bowel leakage and urgency with a 30 percent initial disability rating, and urinary incontinence with a 20 percent initial disability rating, all effective from January 27, 2010.  The Veteran perfected a timely appeal in which he seeks higher initial disability ratings for those disabilities.

During the course of the appeal, the RO issued a September 2012 rating decision that awarded a higher 70 percent disability rating for PTSD, effective April 24, 2012, and a higher 60 percent disability rating for bowel leakage and urgency, also effective April 24, 2012.  Based on subsequent evidence, the RO issued an October 2013 rating decision that reduced the Veteran's disability rating for bowel leakage and urgency from 60 percent to 30 percent, effective from January 1, 2014.  The RO also issued a September 2015 rating decision that assigned a higher 60 percent disability rating for urinary incontinence, effective from July 11, 2013.

The Veteran has not expressed satisfaction with the foregoing partial grants and has indicated his desire to continue his appeal concerning the disability ratings to be assigned for his PTSD, bowel leakage and urgency, and urinary incontinence.  He is presumed to be seeking the highest possible disability rating for those disabilities.

Testimony was received from the Veteran and his spouse during a March 2016 Board hearing.  A transcript of that testimony is associated with the record.

The issues on appeal were remanded previously by the Board in April 2016 for further development, to include:  contacting the Veteran to obtain additional information concerning the location of records for his treatment at Poudre Valley Hospital; obtaining records for treatment received by the Veteran at the VA Medical Center (VAMC) in Des Moines, Iowa, and also, for any VA treatment received by him since September 2015; and, readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

The development ordered by the Board has been performed.  The matters on appeal now return to the Board for de novo review.

The issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder prior to April 24, 2012; disability rating in excess of 70 percent for PTSD and major depressive disorder from April 24, 2012; an initial disability rating in excess of 20 percent for residuals of prostate cancer with urinary incontinence prior to July 11, 2013; and, disability rating in excess of 60 percent for residuals of prostate cancer with urinary incontinence from July 11, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's prostate cancer has remained in remission throughout the appeal period.

2.  Throughout the appeal period, the Veteran's bowel leakage and urgency has been manifested by extensive leakage and fairly frequent involuntary bowel movements, marked by essentially constant bowel leakage that soils and stains his clothing; is exacerbated by coughing, laughing, and sneezing; has required him to use absorbent materials; has caused him to carry extra changes of clothing when working or being out in public; and, requires him to have constant ready access to rest room facilities.

3.  Reduction of the disability rating assigned for the Veteran's bowel leakage and urgency from 60 percent to 30 percent, effective from January 1, 2014, was effectuated in an October 2013 rating decision.

4.  The January 2013 VA examination upon which the reduction was based did not show actual improvement of the Veteran's bowel dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent initial disability rating for bowel leakage and urgency associated with residuals of prostate cancer prior to April 24, 2012 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2016). 

2.  The criteria for a disability rating in excess of 60 percent for bowel leakage and urgency associated with residuals of prostate cancer from April 24, 2012 through December 31, 2013 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2016).

3.  The reduction of the disability rating for bowel leakage and urgency associated with residuals of prostate cancer, from 60 percent to 30 percent effective from January 1, 2014, was improper and the 60 percent disability rating assigned for that period is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).

4.  The criteria for a disability rating in excess of 60 percent for bowel leakage and urgency associated with residuals of prostate cancer from January 1, 2014 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A February 2010 letter notified the Veteran of the information and evidence needed to substantiate his claims, and also, explained the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, VA treatment records, identified and relevant private treatment records, and Social Security records have been obtained and associated with the record.  A transcript of his Board hearing is associated with the record.  The Veteran was also afforded VA examinations of his prostate cancer residuals in April 2010, July 2012, January 2013, and July 2015.  The findings and opinions stated in the reports for those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings for Bowel Leakage and Urgency

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has been established already and an increase in the disability rating is at issue, the veteran's present level of disability is the question of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged disability ratings are appropriate in any increased disability rating claim where distinct time periods with different ratable symptoms can be identified in the evidence.  The relevant focus for adjudicating an increased disability rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

For all periods relevant to this appeal, the Veteran's bowel leakage and urgency, which are residuals of his prostate cancer, has been rated according to the criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7332.  Those criteria, which pertain to disabilities due to impairment of sphincter control of the rectum and anus, provide for a 30 percent disability rating where the evidence shows occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent disability rating is assigned where the evidence shows extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent disability rating is appropriate where the disability in question has resulted in complete loss of sphincter control.

	A.  Prior to April 24, 2012

Prior to April 24, 2012, the Veteran's bowel leakage and urgency was rated as 30 percent disabling pursuant to DC 7332.

During VA treatment in February 2010, the Veteran reported that he was experiencing rectal leakage that was causing streaks of stool on his shorts.  During a June 2010 telephone conversation with a VA service representative, the Veteran reported that he was required to change his absorbent pads twice a day because of his rectal leakage.  He reported that the leakage was essentially a constant occurrence and that it was exacerbated by sneezing and other similar actions.

In his August 2010 Notice of Disagreement, the Veteran reported that his rectal leakage was causing him to wear an absorbent pad daily and that he was required to change his pad every time he used the rest room facilities.  He stated also that he was required to carry extra clothing in case of accidents and that he generally stayed within close proximity to a rest room.

In his May 2011 substantive appeal, the Veteran continued to report that he was changing his absorbent pad every time he went to the rest room.  He stated that his clothes were stained and soiled due to leakage and incontinence and that he was often required to buy new clothes.

Although the evidence for the portion of the appeal period under consideration here does not indicate regular medical treatment for the Veteran's bowel disability, the Veteran's credible lay statements lead the Board to conclude that the extent of leakage experienced by the Veteran was consistent with a 60 percent disability rating under DC 7332.  In that regard, the Veteran asserted consistently that he was required to wear an absorbent pad essentially at all times, and, that he was required to change the pad every time he used the rest room.  The Veteran adds that, even though he used absorbent pads, the extent and frequency of bowel leakage was such that his clothes became soiled and stained.  The Veteran stated that he was even required to carry extra sets of clothes and was sometimes even required to buy new clothes.

Under the facts presented by the Veteran's assertions, the Veteran's disability is consistent with extensive leakage and fairly frequent involuntary bowel movements.  The criteria for a 60 percent disability rating are met for the period before April 24, 2012.

The Veteran is entitled to a higher 60 percent disability rating for bowel leakage and urgency prior to April 24, 2012.  To that extent, this appeal is granted.

	B.  From April 24, 2012 through December 31, 2013

During the period from April 24, 2012 through December 31, 2013, the Veteran's bowel leakage and urgency was rated 60 percent disabling.

During a July 2012 VA examination, the Veteran reported ongoing impairment of rectal sphincter control that was marked by occasional involuntary bowel movements and extensive rectal leakage.  He reported that he was employed as a part-time auto parts truck driver and that he experienced incontinence issues at work that required him to clean himself and change his clothes.  He stated that he wore an absorbent pad that he was required to change twice a day and that he was required generally to be located near rest room facilities.  A physical examination conducted by the examiner revealed no physical abnormalities such as hemorrhoids or anal fissures.

During re-examination in January 2013, the Veteran reported that coughing, sneezing, and laughing caused bowel leakage and that he routinely wore absorbent materials to absorb the leakage.  He stated that he continued to carry a change of clothes with him in case of events with a significant amount of leakage.  In terms of functional impairment, the examiner reiterated that the Veteran was required to have ready access to rest room facilities, as well as access to absorbent pads and changes of clothing.

In a February 2013 statement, the Veteran reported that he soils himself daily and that he was required to know where the rest rooms are at all times.  In a July 2013 statement, the Veteran added that he was using four to eight absorbent pads a day because of constant bowel leakage. 

Records for VA treatment received by the Veteran during the appeal period at issue do not reflect regular treatment for the Veteran's bowel impairment or any new or different complaints.

The evidence pertinent to the period from April 24, 2012 through December 31, 2013 shows that the Veteran continued to experience extensive leakage that continued to require the use of absorbent materials.  The Veteran reported that coughing, sneezing, and laughing in particular caused leakages.  Such occurrences are consistent with involuntary bowel movements, as contemplated in the criteria for a 60 percent disability rating.  Still, the evidence does not show that the extent of the Veteran's loss of bowel control approximates complete loss of sphincter control, as is contemplated by DC 7332 for a higher 100 percent disability rating.  In that regard, the evidence does not show and the Veteran does not contend that he experienced complete inability to prevent the occurrence of bowel movements.  Rather, the Veteran reported and the VA examiner noted that the Veteran was required to have ready access to rest room facilities, apparently in order to be able to properly address leakages and urgency.  The criteria for a disability rating higher than 60 percent for bowel leakage and urgency are not met for the period from April 24, 2012 through December 31, 2013.

The Veteran is not entitled to a disability rating higher than 60 percent for bowel leakage and urgency for the period from April 24, 2012 through December 31, 2013.  To that extent, this appeal is denied.

	C.  From January 1, 2014

The disability rating assigned for the Veteran's bowel leakage and urgency was reduced from 60 percent to 30 percent, effective from January 1, 2014.  The Veteran not only contests the propriety of the effectuated reduction, but if the reduction is improper, also asserts entitlement to a higher disability rating.

Where the reduction in the rating assigned for a service-connected disability or employability status is considered warranted, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The veteran must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective from the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e) (2016).

In cases such as this where the rating being reduced has been in effect for five years or more, VA benefits recipients are afforded greater protections, as provided under 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the pre-reduction 60 percent disability rating for the Veteran's bowel leakage and urgency had been in effect for less than five years before the reductions under appeal took effect.  Thus, the protective provisions under 38 C.F.R. § 3.344 do not apply.

Notwithstanding the above, the Court has also indicated that there are several other general VA regulations that apply to all rating reductions, regardless of how long the disability rating at issue has been in effect.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  It requires also that for application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  As to interpretation of examination reports, 38 C.F.R. § 4.2 requires that if the examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  The Court has also stated that examination reports on which the reduction are based must be adequate.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Also, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in order for a rating reduction to be proper, the evidence must not only show that an improvement in a disability has actually occurred, but also, that such improvement reflects improvement in the ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

Mindful of the laws and regulations that govern questions concerning the propriety of reductions and the assignment of disability ratings, the Board turns to the evidence.

The reduction of the disability rating for the Veteran's bowel leakage and urgency from 60 percent to 30 percent was first proposed by the Denver RO in a February 2013 rating decision and were based primarily upon findings expressed in a January 2013 VA examination.  The RO's proposal was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105 (e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified also of his right to request a predetermination hearing and that he had 30 days to do so.  The Veteran did not request a personal hearing; however, he did respond with a November 2010 statement in which he reported ongoing symptoms and impairment associated with his bowel disorder.  He reported also that he had been undergoing VA treatment and had undergone two procedures over the previous two years (presumably for his bowel disorder).

The RO issued an October 2013 rating decision that effectuated the proposed reduction from January 1, 2014.  To the extent that the RO relied upon the January 2013 VA examination, however, the Board finds that the examination failed to show actual improvement of the Veteran's bowel dysfunction.  Thus, the reduction was based on an insufficient factual basis and is therefore improper.

As mentioned above, the Veteran reported during the January 2013 VA examination that he was experiencing ongoing bowel leakage and that actions such as coughing, sneezing, and laughing caused him to leak stool.  He reported that he continued to wear absorbent materials and that he still carried a change of clothes in case of events with a "significant amount" of leakage.  Similar to previous examinations, the examiner remarked that in terms of functional impairment, the Veteran was required to have ready access to rest room facilities and access to absorbent pads and changes of clothing.

In sum, the symptoms and impairment reported by the Veteran during the January 2013 VA examination do not seem to differ markedly from those reported during his previous examinations and treatment.  In that regard, there is no indication that the Veteran's bowel leakage had become less frequent or decreased in volume.  Similarly, there is no information in the examiner's report that the Veteran was experiencing less frequent bowel urgency.  Further, the RO offered no explanation in the October 2013 rating decision for its conclusory statement that the "VA examination dated January 15, 2013 showed that [the Veteran's] disability had improved."  Under the circumstances, the Board concludes that the evidence did not show actual improvement of the Veteran's disability.  As such, the reduction of the disability rating assigned for the Veteran's bowel leakage and urgency from 60 percent to 30 percent was improper.

The Board turns to the question of whether a disability rating higher than 60 percent is warranted for the Veteran's bowel leakage and urgency for the period from January 1, 2014.  

In an October 2014 statement, the Veteran asserted that his bowel leakage was worsening and that he was using at least four to five absorbent pads each day.
 
During a July 2015 VA examination, the Veteran continued to report ongoing fecal incontinence and that had had four "accidents."  It is unclear from the examiner's report as to when and over what time frame the reported accidents occurred and whether the Veteran was describing leakages or episodes of complete loss of sphincter control.  As during his previous examinations, the Veteran reported that he was required to carry extra clothes when he is away from rest room facilities and that he was using absorbent materials for his fecal leakage and incontinence.

During his March 2016 Board hearing, the Veteran testified that he had been using four absorbent pads per day since January 2010.

Records for VA treatment received by the Veteran through September 2016 do not reflect any changes in the symptoms associated with the Veteran's bowel dysfunction.

Overall, the evidence shows that the Veteran continued to experience essentially constant bowel leakage that required him to change absorbent materials four or five times a day.  He stated he continued to carry extra changes of clothes because the leakage was continuing to soil his clothes.  Still, the evidence continues to show no evidence that the Veteran has experienced complete loss of sphincter control.  Again, the Veteran continued to relate that he was required to have access to rest room facilities to address his bowel leakage and urgency, which would imply that the Veteran continued to retain some degree of sphincter control.  Indeed, though the Veteran continued to describe leakage that required the use of absorbent pads, he does not appear to report any occurrences of complete loss of control.  As such, the criteria for a disability rating higher than 60 percent from January 1, 2014 are not met.

In sum, the effectuated reduction of the disability rating assigned for the Veteran's bowel leakage and urgency from 60 percent to 30 percent, effective from January 1, 2014 was improper.  As such, the disability rating assigned for that disability during that period is restored to 60 percent.  Concurrently, the Veteran is not entitled to a disability rating higher than 60 percent for the period from January 1, 2014.  To the limited extent that the assigned disability rating is restored to 60 percent for the period at issue, this appeal is granted.



ORDER

A 60 percent initial disability rating for bowel leakage and urgency associated with residuals of prostate cancer prior to April 24, 2012 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 60 percent for bowel leakage and urgency associated with residuals of prostate cancer from April 24, 2012 through December 31, 2013 is denied.

The rating reduction from 60 percent to 30 percent for bowel leakage and urgency associated with residuals of prostate cancer, effective from January 1, 2014, was improper and the 60 percent disability rating from January 1, 2014 is restored.

A disability rating in excess of 60 percent for bowel leakage and urgency associated with residuals of prostate cancer from January 1, 2014 is denied.


REMAND

In relation to the issues concerning the disability ratings to be assigned for the Veteran's PTSD and major depressive disorder, the Veteran reported during a February 2015 VA psychiatric examination that he had restarted treatment at The Vet Center in Fort Collins, Colorado six months prior (i.e., in approximately August 2014).  He stated that he had been attending weekly counseling at that facility.

38 C.F.R. § 3.159 (c)(2) imposes duties upon VA to assist the Veteran in locating and obtaining records that are held in Federal custody.  Notwithstanding the same, the record indicates that VA has not undertaken any efforts to date to locate and obtain the records for the Veteran's treatment at the Fort Collins Vet Center since August 2014.  VA must undertake such efforts at this time.

Also, in relation to the issues concerning the disability ratings to be assigned for the Veteran's urinary incontinence, the Veteran asserts and the records show that he experiences various urinary symptoms such as incontinence and increased urgency.  He also asserts, however, that he has had multiple kidney stones and urethral strictures that apparently impaired his ability to void and necessitated catheterization.

Consistent with those assertions, private hospital records from Exempla Medical Center show that a radiological study conducted in November 2010 revealed urethral stricture and multiple small calcifications.  In March 2012, the Veteran complained of difficulty voiding and a repeat CT study performed at that time at St. Rafael Hospital showed multiple left kidney stones.  Subsequent VA treatment records from April 2013 show that the Veteran was followed for urethral stricture disease that required the Veteran to self-catheterize three times a day.  In May 2014, the Veteran underwent surgical catheterization.  In August 2014, the Veteran was treated again at St. Anthony Regional Hospital for urinary retention caused by urethral stricture.  In May 2016, the Veteran underwent another surgery to have a urethral stone removed and to have a stent placed.  Records for subsequent VA treatment through September 2016 reflect that the Veteran continued to self-catheterize.

To date, the Veteran's urinary incontinence has been rated exclusively in accordance with DC 7528 and the rating criteria for voiding deficiency.  Notably, those criteria do not contemplate manifestations such as urethral stricture and obstructed voiding or recurrent kidney stones.  Nonetheless, other criteria for rating such disabilities are available in the regulations (i.e., criteria for obstructed voiding, DC 7508, DC 7509, and DC 7511).  Thus, to the extent that the evidence can show that the Veteran's urethral strictures, obstructed voiding, catheterizations, and recurring kidney stones are themselves residuals associated with the Veteran's prostate cancer, the Veteran may be entitled to separate disability ratings for those manifestations.

Mindful of the above, the Board notes that the evidence is unclear as to whether the Veteran's strictures, obstructed voiding, and/or kidney stones are residuals associated with his prostate cancer.  VA examinations conducted in July 2012, January 2013, and July 2015 do not address those manifestations, much less, offer any opinion as to whether they are related in any way to the Veteran's prostate cancer.  Under the circumstances, the Veteran should be afforded a new VA examination to determine not only the extent of the voiding dysfunction caused by leakage or increased urgency, but also, to determine whether the Veteran's strictures, obstructed voiding, and/or kidney stones are residuals associated with his prostate cancer.  38 C.F.R. § 3.159 (c)(4) (2016).

Prior to arranging the examination ordered above, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his PTSD, major depressive disorder, and/or prostate cancer and urinary incontinence since September 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his PTSD, major depressive disorder, prostate cancer, and urinary incontinence, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from September 2016 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Obtain the records for the Veteran's mental health counseling and treatment at The Vet Center in Fort Collins, Colorado from August 2014 through the present.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination to determine whether the Veteran's strictures, obstructed voiding, and/or kidney stones are residuals associated with his prostate cancer, and if so, the extent of the severity of those manifestations and any associated functional impairment.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claim file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should provide a diagnosis for disorders associated with the Veteran's urethral strictures, obstructed voiding, and/or kidney stones.  For each diagnosed disorder, the examiner should also provide opinions as to the following medical questions:

	a)  is it at least as likely as not (i.e., a 50 percent 	probability or greater) that the diagnosed disorder is a 	residual manifestation associated with the Veteran's 	service-connected prostate cancer?

	b)  is it at least as likely as not that the diagnosed 	disorder resulted from or was aggravated beyond its 	natural progression by the Veteran's prostate cancer 	and/or associated residuals such as voiding 	dysfunction and increased urinary frequency?

The examiner's diagnoses and opinions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, impairment or functional loss reported by the Veteran, objective and subjective findings noted in the previous VA examinations and private and VA treatment records, and any applicable medical principles.  If the examiner cannot provide the opinions being sought without resorting to speculation, the examiner should indicate that expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

The examiner should express all findings, diagnoses, opinions, and supporting rationale in a typewritten report that is associated with the record.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


